Citation Nr: 0926102	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcers.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

This appeal was most recently before the Board in August 
2008, when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review. 

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  No nexus between the Veteran's active military duty and 
his currently-shown right knee arthritis has been 
demonstrated.

2.  No nexus between the Veteran's active military duty and 
his currently-shown left knee arthritis has been 
demonstrated.

3.  No nexus between the Veteran's active military duty and 
his currently-shown gastrointestinal disorder has been 
demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for right knee arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).
2.  Service connection for right knee arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the foregoing notice requirements were 
satisfied by June 2003 and July 2003 letters.  Following the 
letters, the July 2004 statement of the case and November 
2007 supplemental statement of the case were issued, each of 
which provided the Veteran an additional 60 days to submit 
more evidence.  The Veteran was also informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded a VA examination pertinent to his 
claims on appeal.  Further, all relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims folder.  He has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that at his June 2008 Travel 
Board hearing, the Veteran indicated treatment for stomach 
problems at a private medical center in 1981, the records of 
which he was unable to obtain.  In October 2008, in 
accordance with the April 2008 Board remand, the RO sent the 
Veteran a letter which, in pertinent part, requested that he 
advise them of treatment at any VA or non VA facility other 
than the VA treatment already of record.  The Veteran did not 
respond.  The Veteran is responsible for providing pertinent 
evidence in his possession.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a Veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  It is therefore the Board's conclusion 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the Veteran 
another opportunity to provide the names, dates, and 
locations of pertinent post-service treatment is not 
necessary.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
III.  General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

A.  Right And Left Knee Arthritis

The Veteran contends that his currently-shown bilateral knee 
arthritis is the result of his military service.  
Specifically, he asserts that this condition is the result of 
breaking his feet during active duty.

The service treatment records reveal that the Veteran 
fractured his left foot in January 1977, and that he suffered 
a re-injury the following month.  These records are, however, 
negative for complaints or findings of any knee condition, 
with the December 1978 separation examination reflecting 
normal lower extremities.

The earliest evidence describing a knee condition is a 
January 2003 VA treatment report, which shows that the 
Veteran reported right knee pain for one year.  He reported 
no injury to the knees and a previous foot fracture.  X-rays 
at that time revealed early osteoarthritis and degenerative 
tear of the medial meniscus of the right knee.  A January 
2004 VA treatment record reflects bilateral arthritis in the 
medial compartment of both knees, with the right greater than 
the left.  None of these records suggest a link between the 
Veteran's active military duty and his bilateral knee 
arthritis.

The Veteran underwent a VA joints examination in September 
2007.  The claims file was reviewed in conjunction with the 
examination, and the examiner noted the January 1977 left 
foot fracture, and the diagnosis of bilateral knee arthritis 
in 2004.  The Veteran reported that he did not have a knee 
injury in service, and that while he experienced pain and 
swelling in his knees, he never saw a physician for this 
while in service. 

Upon examination, a diagnosis of degenerative osteoarthritis 
of the knees was provided.  With respect to the etiology of 
this condition, the examiner opined that it was less likely 
as not due to the left foot fracture or any other condition 
treated while the Veteran was in military service.  

That the Veteran currently has bilateral knee arthritis is 
not in dispute.  Rather, the question to be resolved is 
whether this condition can be related to his period of 
service from 1976 to 1977.  Here, the record does not 
reflect, and the Veteran does not assert, that he was treated 
for any knee condition during service.  There is also no 
evidence whatsoever reflecting arthritis in either knee 
within one year of service (to trigger the application of the 
legal presumption of service connection for chronic disease).  
See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran has reported that he experienced knee 
pain and swelling in service, the earliest record reflecting 
any knee complaints is in 2003 (indicating knee pain and 
swelling since one year earlier).  This lengthy period 
without post-service treatment (e.g., 23 years after 
separation from service) weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
Veteran stated, at his June 2008 Travel Board hearing, that a 
VA medical provider had suggested there was a possibility of 
a connection between his current bilateral knee disability 
and service, VA treatment records developed throughout the 
course of this appeal reflect no such statement.

The Board acknowledges the Veteran's contention that his 
current bilateral knee arthritis is related to his 1977 foot 
fracture.  As noted, however, the Veteran's lay opinion as to 
the etiology of the disorders on appeal is not competent 
evidence required to establish service connection.  In this 
case, the service treatment records do not reflect any 
pertinent residuals from his in-service left foot fracture, 
and any link between the Veteran's military service, 
including the documented foot fracture, and his currently-
shown bilateral knee arthritis has been specifically 
rejected.  

For these reasons, the Board finds that service connection 
for right and left knee arthritis is not warranted on a 
direct basis.  Additionally, because service connection has 
not been granted for a foot fracture (the Board denied 
service connection for a right and left foot fracture in 
August 2007), service connection for right and left knee 
arthritis as secondary to such condition must also be denied.  
B.  Gastrointestinal Disorder

The Veteran contends that his current gastrointestinal 
disorder developed during active military service.

The service treatment records reflect various 
gastrointestinal complaints, and diagnoses of hyperacidity in 
December 1976 and irritable colon in September 1978.  In 
addition, treatment reports dated in January and March 1978 
show possible gastritis and possible ulcers; however, it does 
not appear that any follow-up tests were performed.  The 
December 1978 separation examination revealed a normal 
abdomen and viscera.

Although VA treatment records show that the Veteran was 
taking prescription medication for gastroesophageal reflux 
disease (GERD) as far back as April 2004, it is unclear when 
he received a formal diagnosis of this condition.  These 
records do not reflect treatment for any other 
gastrointestinal disorder, including an ulcer.

The Veteran underwent a pertinent VA examination in September 
2007.  The claims file was reviewed in conjunction with the 
examination.  The examiner noted the in-service 
gastrointestinal complaints and findings of hyperacidity and 
possible ulcer and gastritis.  The Veteran reported that no 
gastrointestinal testing was performed during or since 
service, but that, in 1981 or 1982 a private doctor had told 
him he may have peptic ulcer disease.  

Upon physical examination and UGI series, the examiner 
provided a diagnosis of GERD with sliding hiatal hernia.  The 
examiner noted that there was no evidence of current peptic 
ulcer disease or any stomach deformity suggestive of old 
ulcer.  Additionally, the examiner opined that it is less 
likely as not that the Veteran's GERD and hiatal hernia are 
due to, or the result of, the conditions treated in military 
service, noting that because there were no UGI series 
performed in service, he was unable to determine whether the 
Veteran had any hiatal hernia at that time without resorting 
to speculation.

Based on the foregoing facts, the Board finds that service 
connection for a gastrointestinal disorder is not warranted.  

Although the service treatment records reflect stomach 
complaints and findings of hyperacidity and irritable colon 
during service, these records do not reflect a chronic 
gastrointestinal condition, or a finding of GERD or hiatal 
hernia.  Indeed the December 1978 separation examination 
found normal abdomen and viscera.  

The Board acknowledges the Veteran's reports of pertinent 
private treatment in 1981 or 1982; however, he was unable to 
provide records of this treatment.  In any event, assuming 
such treatment occurred, any condition at that time was 
apparently acute and transitory as the record reflects no 
further treatment until 2004.  

The earliest evidence of a chronic gastrointestinal disorder 
is a 2004 VA treatment report indicating GERD, and there is 
no indication of a link between the Veteran's military 
service and this condition.  In this regard, the Board notes 
that at his June 2008 Travel Board hearing, the Veteran 
stated that a VA medical provider had suggested there was a 
possibility of a connection between his current 
gastrointestinal problems and service.  However, VA treatment 
records developed throughout the course of this appeal 
reflect no such statement.  Indeed, any link between the 
Veteran's military service, including the gastrointestinal 
complaints and findings therein, and his currently-shown GERD 
and hiatal hernia has been specifically rejected.  

In view of the absence of a chronic gastrointestinal disorder 
during service, or for years after service, and a specific 
medical opinion rejecting a link between the Veteran's 
currently-shown gastrointestinal disorders and service, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a 
gastrointestinal disorder. 

ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for a gastrointestinal disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


